In an action inter alia for a declaration that a certain ordinance of the City of Mount Vernon is invalid, plaintiffs appeal from an order-judgment of the Supreme Court, Westchester County, dated July 22, 1975, which (1) declared the said ordinance valid, (2) denied plaintiffs’ motion for summary judgment and (3) dismissed the complaint. Order-judgment affirmed, with $50 costs and disbursements. The subject ordinance is a valid exercise of the city’s police power (see Nettleton Co. v Diamond, 27 NY2d 182, app dsmd 401 US 969). Plaintiffs’ reliance on People v Spitz (77 Misc 2d 581, revg People v Shy, 70 Misc 2d 92) and Matter of Di Pasquale v Haskins (25 AD2d 490) is misplaced; both of those cases involved revocation of a certificate of occupancy. To the extent that Sokolov v Incorporated Vil. of Freeport (82 Misc 2d 1087) equated "rental permits” for individual dwelling units with certificates of occupancy, we decline to follow its holding. The ordinance does not have the effect of coercing plaintiffs into consenting to warrantless inspections in derogation of their constitutional rights (cf. Camara v Municipal Ct., 387 US 523). They are not required to submit to any search and the proposed inspections are not unreasonably intrusive (see Wyman v James, 400 US 309; Harkey v. DeWetter, 443 F2d 828, cert den 404 US 858). While no specific time limits are set forth in the ordinance, inspections are to be "immediate”; the prohibition against reletting shall not apply if the required inspections are not conducted within two business days after notice of a vacancy is given to the department of buildings. Latham, Acting P. J., Margett, Christ, Shapiro and Titone, JJ., concur.